DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed May 3, 2022, with respect to the drawing objections have been considered and are accepted. In light of the amended drawings, the drawing objections have been withdrawn.
Applicant’s arguments filed May 3, 2022, with respect to the specification objections have been considered and are accepted. In light of the amended specification, the specification objections have been withdrawn.
Applicant’s arguments, see page 12, filed May 3, 2022, with respect to the claim rejections under 35 U.S.C. §112 have been considered. The previous claim rejections under 35 U.S.C. §112 have been withdrawn with the exception of the rejection to Claim 11 regarding the use of the phrase “such as."
Applicant’s arguments, see pages 12-14, filed May 3, 2022, with respect to the claim rejections under 35 U.S.C. §102 & 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, the instant Office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on May 3, 2022. Claims 1-19 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, line 2, “plurality of front pockets is dimensioned”, should read “plurality of front pockets are dimensioned.”

Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, lines 17-18, claims the limitation “the first pocket or compartment having an attenuation factor that is at least ten times the attenuation factor of the second pocket or compartment”.
Claim 17, lines 1-2, claims the limitation “wherein the at least one flap has disposed on a n inner surface thereof an electromagnetic radiation blocking fabric woven with conductive yarns.”
Claim 17, line 3, claims the limitation, “imprinted with indicia.”

No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 17-18, claims the limitation “the first pocket or compartment having an attenuation factor that is at least ten times the attenuation factor of the second pocket or compartment”. Although the examiner acknowledges that paragraphs [0023] – [0024] of the specification anticipate the utilization of frequency attenuation ranges that could accomplish one compartment possessing ten times the attenuation factor of an additional compartment; the description does not indicate the criticality of a compartment having “at least ten times the attenuation factor” of an additional compartment. Claims 2-13 are also rejected by virtue of dependency on claim 1.
Claim 17, lines 1-2, claims the limitation “wherein the at least one flap has disposed on a n inner surface thereof an electromagnetic radiation blocking fabric woven with conductive yarns.” The present disclosure does not provide for a flap comprising an electromagnetic shielding mechanism.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, and claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “high attenuation” in claim 14, lines 9-10 is a relative term which renders the claim indefinite. The term “high attenuation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although paragraph [0025] describes the intent of transferring a device between alternate attenuation pockets, it is unclear to the examiner what “high attenuation” encompasses, as “high attenuation” isn’t adequately defined to convey the inventors intent of what attenuation factor(s) “high attenuation” is attributed to. For examination purposes “high attenuation” will be interpreted as a pocket that can provide complete shielding of an electronic device. Claims 15-19 are also rejected by virtue of dependency on claim 14.
The term “medium attenuation” in claim 14, line 20, is a relative term which renders the claim indefinite. The term “medium attenuation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although paragraph [0025] describes the intent of transferring a device between alternate attenuation pockets, it is unclear to the examiner what “medium attenuation” encompasses, as “medium attenuation” isn’t adequately defined to convey the inventors intent of what attenuation factor(s) “medium attenuation” is attributed to. For examination purposes “medium attenuation” will be interpreted as a pocket that can provide partial shielding of an electronic device.  Claims 15-19 are also rejected by virtue of dependency on claim 14.
The term “low attenuation” in claim 15, line 2, is a relative term which renders the claim indefinite. The term “low attenuation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although paragraph [0025] describes the intent of transferring a device between alternate attenuation pockets, it is unclear to the examiner what “low attenuation” encompasses, as “low attenuation” isn’t adequately defined to convey the inventors intent of what attenuation factor(s) “low attenuation” is attributed to. For examination purposes “low attenuation” will be interpreted as a pocket that can provide partial to zero shielding of an electronic device, wherein any material would provide an element of electronic shielding to a device.  Claims 16-19 are also rejected by virtue of dependency on claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1-9, 11, and 13, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Livne (US 30070142103 A1), in view if Connolly (US 20130047631 A1), further in view of Roberts (US 20120114270 A1), and further in view of design choice.

	Regarding Claim 1, Livne teaches a handbag (10) with multiple shielded compartments providing different attenuations to radio frequency radiation for an electronic device, comprising:
A first pocket or compartment (320) dimensioned to accommodate an electronic device (wherein Livne teaches “can be used to protect devices such as PDA’s or cellphones”); a first Faraday shielding material (wherein Livne teaches a “complete Faraday cage”, and “several different levels of shielding security”) enveloping the first pocket or compartment (320). (Figs. 1-3, 10-12; [0012], [0028], [0037] - [0039])
The first Faraday shielding material providing nearly total electromagnetic concealment (wherein Livne teaches placing an electronic device in “a complete shielding enclosure) for the electronic device when disposed within the first pocket or compartment (320). (Fig. 12; [0039])
 A second pocket or compartment (320) dimensioned to accommodate the electronic device. (Fig. 12; [0039])
A second Faraday shielding material (wherein Livne teaches a “complete Faraday cage”, and “several different levels of shielding security”) enveloping the second pocket or compartment (300). (Fig. 12; [0039])
The second Faraday shielding material (300) providing less but still some electromagnetic shielding (wherein pocket 300 only provides “line-of-sight” shielding), wherein the first (320) and second Faraday shielding materials (300) are structured to provide different attenuation factors (wherein Livne teaches “the bag provides the user with several different levels of shielding security”). (Fig. 12; [0039])

	Livne does not teach multiple shielded compartments for the same device so that the electronic device when disposed in the second pocket or compartment has the ability to receive electronic messages carried by electromagnetic waves while preventing most of the electromagnetic radio frequency radiation generated by the electronic device from emanating outside the second pocket or compartment when the electronic device is disposed in the second pocket or compartment; or radio frequencies in the frequency ranges of 824-894 MHz and/or 1850-1990 MHz, or the first pocket or compartment having an attenuation factor that is at least ten times the attenuation factor of the second pocket or compartment.

	Regarding the same device being transferred between attenuation compartments, Connolly further teaches a configuration with multiple shielded compartments (36, 38, 40) for the same device (18) so that the electronic device (18) when disposed in the second pocket or compartment (40) has the ability to receive electronic messages carried by electromagnetic waves while preventing most of the electromagnetic radio frequency radiation generated by the electronic device from emanating outside the second pocket (40) or compartment when the electronic device is disposed in the second pocket or compartment (wherein Connolly anticipates “it can be placed in a partially shielded pocket (40) where the mobile device (18) can transmit and receive RF signals but RF radiation cannot be received by a person wearing the pocket.”) (Figs. 6-7; [0050] – [0052])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, and provide for different attenuation factor pockets for the same device as taught by Connolly. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an alternatively higher and lower attenuation factor pockets in order for the user to selectively choose the degree to which they want their electronic device to be attenuated while it is retained within a handbag.

	Regarding the range of attenuation, Roberts further teaches an attenuation pouch (10) with radio frequencies in the frequency ranges of 1824-894 MHz and/or 1850-1990 MHz (wherein Roberts teaches “Greater than 60 dB from 10MHz to 4000 MHz). (Fig. 4; [0040])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, and provide for the range of attenuation frequencies as provided by Roberts. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a broad range of possible attenuation frequencies in order to accommodate a larger variety of electronic devises requiring adequate electro-magnetic shielding.

	Regarding the first pocket or compartment having an attenuation factor that is at least ten times the attenuation factor of the second pocket or compartment.
	Wherein Livne teaches a first compartment (320), and a second compartment (300) having different attenuation factors. (wherein Livne teaches “the bag provides the user with several different levels of shielding security”). (Fig. 12; [0039])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, and by virtue of design choice provide for one shielded compartment having an attenuation factor that is ten times greater than that of a second attenuation compartment. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to advantageously implement a compartment with an attenuation factor that is 10 times larger than another shielded compartment, in order for the user to discretionally place an electronic device in a desired compartment correspondent to the amount of electromagnetic radiation they want to device to transmit or receive, wherein the less attenuated compartment allows the user to retain some functionality of the device.

	Regarding Claim 2, Livne, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the second Faraday shielding material is structured to provide an attenuation factor of less than 10 (20 dB) in the frequency ranges of 824-894 MHz and/or 1850-1990 MHz.
Roberts further teaches an attenuation pouch (10) with radio frequencies in the frequency ranges of 1824-894 MHz and/or 1850-1990 MHz (wherein Roberts teaches “Greater than 60 dB from 10 MHz to 4000 MHz). (Fig. 4; [0040])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, and provide for the range of attenuation frequencies as provided by Roberts. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a broad range of possible attenuation frequencies in order to accommodate a larger variety of electronic devises requiring adequate electro-magnetic shielding.
	Additionally, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and by virtue of design choice choose the appropriate material and structure to achieve an attenuation factor that works in conjunction with the required attenuation frequency for shielding a particular device(s). Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to advantageously implement an attenuation factor of less than 10, in order to accommodate the requisite electromagnetic shielding to effectively mute signal for an electronic device placed within a second Faraday compartment. 

	Regarding Claim 3, Livne, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the second Faraday shielding material is structured to provide an attenuation factor of between 10 and 15 in the frequency ranges of 824-894 MHz and/or 1850-1990 MHz.
Roberts further teaches an attenuation pouch (10) with radio frequencies in the frequency ranges of 1824-894 MHz and/or 1850-1990 MHz (wherein Roberts teaches “Greater than 60 dB from 10 MHz to 4000 MHz). (Fig. 4; [0040])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, and provide for the range of attenuation frequencies as provided by Roberts. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a broad range of possible attenuation frequencies in order to accommodate a larger variety of electronic devises requiring adequate electro-magnetic shielding.
	Additionally, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and by virtue of design choice choose the appropriate material and structure to achieve an attenuation factor that works in conjunction with the required attenuation frequency for shielding a particular device(s). Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to advantageously implement an attenuation factor between 10 and 15, in order to accommodate the requisite electromagnetic shielding to effectively mute signal for an electronic device placed within a second Faraday compartment.

	Regarding Claim 4, Livne, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the second Faraday shielding material is structured to provide an attenuation factor of between 15 and 20 in the frequency ranges of 824-894 MHz and/or 1850-1990 MHz.
Roberts further teaches an attenuation pouch (10) with radio frequencies in the frequency ranges of 1824-894 MHz and/or 1850-1990 MHz (wherein Roberts teaches “Greater than 60 dB from 10 MHz to 4000 MHz). (Fig. 4; [0040])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, and provide for the range of attenuation frequencies as provided by Roberts. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a broad range of possible attenuation frequencies in order to accommodate a larger variety of electronic devises requiring adequate electro-magnetic shielding.
	Additionally, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and by virtue of design choice choose the appropriate material and structure to achieve an attenuation factor that works in conjunction with the required attenuation frequency for shielding a particular device(s). Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to advantageously implement an attenuation factor between 15 and 20, in order to accommodate the requisite electromagnetic shielding to effectively mute signal for an electronic device placed within a second Faraday compartment.

	Regarding Claim 5, Livne, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the second Faraday shielding material is structured to provide an attenuation factor of between 20 and 50 in the frequency ranges of 824-894 MHz and/or 1850-1990 MHz.
Roberts further teaches an attenuation pouch (10) with radio frequencies in the frequency ranges of 1824-894 MHz and/or 1850-1990 MHz (wherein Roberts teaches “Greater than 60 dB from 10 MHz to 4000 MHz). (Fig. 4; [0040])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, and provide for the range of attenuation frequencies as provided by Roberts. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a broad range of possible attenuation frequencies in order to accommodate a larger variety of electronic devises requiring adequate electro-magnetic shielding.
	Additionally, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and by virtue of design choice choose the appropriate material and structure to achieve an attenuation factor that works in conjunction with the required attenuation frequency for shielding a particular device(s). Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to advantageously implement an attenuation factor between 20 and 50, in order to accommodate the requisite electromagnetic shielding to effectively mute signal for an electronic device placed within a second Faraday compartment.

	Regarding Claim 6, Livne, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the second Faraday shielding material is structured to provide an attenuation factor of between 50 and 100 in the frequency ranges of 824-894 MHz and/or 1850-1990 MHz.
Roberts further teaches an attenuation pouch (10) with radio frequencies in the frequency ranges of 1824-894 MHz and/or 1850-1990 MHz (wherein Roberts teaches “Greater than 60 dB from 10 MHz to 4000 MHz). (Fig. 4; [0040])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, and provide for the range of attenuation frequencies as provided by Roberts. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a broad range of possible attenuation frequencies in order to accommodate a larger variety of electronic devises requiring adequate electro-magnetic shielding.
	Additionally, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and by virtue of design choice choose the appropriate material and structure to achieve an attenuation factor that works in conjunction with the required attenuation frequency for shielding a particular device(s). Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to advantageously implement an attenuation factor between 50 and 100, in order to accommodate the requisite electromagnetic shielding to effectively mute signal for an electronic device placed within a second Faraday compartment.

	Regarding Claim 7, Livne, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the first Faraday shielding material is structured to provide an attenuation factor of between 100 and 500 in the frequency ranges of 824-894 MHz and/or 1850-1990 MHz.
Roberts further teaches an attenuation pouch (10) with radio frequencies in the frequency ranges of 1824-894 MHz and/or 1850-1990 MHz (wherein Roberts teaches “Greater than 60 dB from 10 MHz to 4000 MHz). (Fig. 4; [0040])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, and provide for the range of attenuation frequencies as provided by Roberts. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a broad range of possible attenuation frequencies in order to accommodate a larger variety of electronic devises requiring adequate electro-magnetic shielding.
	Additionally, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and by virtue of design choice choose the appropriate material and structure to achieve an attenuation factor that works in conjunction with the required attenuation frequency for shielding a particular device(s). Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to advantageously implement an attenuation factor between 100 and 500, in order to accommodate the requisite electromagnetic shielding to effectively mute signal for an electronic device placed within a first Faraday compartment.

	Regarding Claim 8, Livne, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the first Faraday shielding material is structured to provide an attenuation factor of between 500 and 1000 (60 dB) in the frequency ranges of 824-894 MHz and/or 1850-1990 MHz.
Roberts further teaches an attenuation pouch (10) with radio frequencies in the frequency ranges of 1824-894 MHz and/or 1850-1990 MHz (wherein Roberts teaches “Greater than 60 dB from 10 MHz to 4000 MHz). (Fig. 4; [0040])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, and provide for the range of attenuation frequencies as provided by Roberts. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a broad range of possible attenuation frequencies in order to accommodate a larger variety of electronic devises requiring adequate electro-magnetic shielding.
	Additionally, it would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and by virtue of design choice choose the appropriate material and structure to achieve an attenuation factor that works in conjunction with the required attenuation frequency for shielding a particular device(s). Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to advantageously implement an attenuation factor between 500 and 1000, in order to accommodate the requisite electromagnetic shielding to effectively mute signal for an electronic device placed within a first Faraday compartment.

	Regarding Claim 9, Livne, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the first Faraday shielding material is structured to provide an attenuation factor of between 1000 and 10000 (80 dB) in the frequency ranges of 824-894 MHz and/or 1850-1990 MHz.
	Roberts further teaches wherein the first Faraday shielding material (22) is structured to provide an attenuation factor of between 1000 and 10000 (80 dB) in the frequency ranges of 824-894 MHz and/or 1850-1990 MHz (wherein Roberts teaches “Greater than 60 dB from 10MHz to 4000 MHz). (Fig. 4; [0040])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and provide for the range of attenuation factor and frequencies as provided by Roberts. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a broad range of possible attenuation frequencies at an attenuation factor of 80(dB), in order to accommodate additional types of electronic devices requiring adequate electro-magnetic shielding.

	Regarding Claim 11, Livne teaches wherein the first Faraday shielding material comprises at least one of the following:  
	10Silver-coated nylon (60) or gold-coated synthetic yarn such as metallic-coated nylon or rayon, polyaniline-coated nylon lycra, screens or meshes comprising conductive metals such as silver, gold, copper and/or aluminum; fabrics woven from filaments comprising a ferromagnetic core and electroconductive cladding; fabrics coated with or comprising certain types of nanoparticles; electrically conductive elastomers selected from the group consisting of nickel-coated carbon (Ni/C), silver- plated aluminum (Ag/Al), passivated aluminum (IA), silver-plated copper (Ag/Cu), silver (Ag), silver- plated glass (Ag/Al), and silver-plated nickel (Ag/Ni); shielding films made of amorphous cobalt alloys or laminated cobalt strips. (Figs. 2-3; [0026] – [0027])

	Regarding Claim 13, Livne, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the first Faraday shielding material comprises an electromagnetic radiation blocking fabric woven with conductive yarn.
	Wherein Livne teaches the first Faraday shielding material (60) comprises a fabric (wherein Livne teaches a fabric “such as silver coated nylon”). (Figs. 2-3; [0026] - [0027])
	Roberts further teaches the first Faraday shielding material (22) can comprise an electromagnetic radiation blocking fabric woven with conductive yarn (wherein Roberts teaches “the sheets 22 of electromagnetic radiation buffering material are a flexible textile fabric having substantially orthogonally crossing warp threads and weft threads made of spun mixed yarn of stainless-steel fibers and textile fibers.”). (Figs. 1-4; [0038] - [0041])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and provide for electromagnetic radiation blocking fabric woven with conductive yarn as taught by Roberts. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for electromagnetic radiation blocking fabric woven with conductive yarn in order to incorporate a reliable material to attenuate EMF radiation and protect the contents contained stored within the shielded compartment. 

Claim 10, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Livne (US 30070142103 A1), in view if Connolly (US 20130047631 A1), further in view of Roberts (US 20120114270 A1), further in view of design choice, and further in view of Dooley et al. (US 20110309121 A1).

	Regarding Claim 10, Livne, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the handbag comprises at least four internal compartments.
	Dooley et al. further teaches wherein the handbag (20) comprises at least four internal compartments (24, 26, 28, 30, 34). (Figs. (1-3, 11; [0057] – [0058])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and provide for the handbag to comprise at least four internal compartments as taught by Dooley et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to cover to provide an EMF protected handbag with a plurality of compartments in order to improve the organizational capability of the handbag, in addition to providing the user with compartments possessing varying degrees of EMF protection to accommodate the requisite shielding for different devices.

Claim 12, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Livne (US 30070142103 A1), in view if Connolly (US 20130047631 A1), further in view of Roberts (US 20120114270 A1), further in view of design choice, and further in view of Behuniak et al. (US20140284095 A1).

	Regarding Claim 12, Livne, modified above, teaches all of the elements of the invention described in claim 1 above except; further including a decorative, organic fabric is sewn or otherwise bonded over top of the first Faraday shielding material.
	Behuniak et al. further teaches a shielding system (10) further including a decorative, organic fabric (118) is sewn or otherwise bonded (wherein Behuniak et al. teaches the compartment enclosure portion (104) comprises a lamination of leather (114, 118) and metal foil (116), over top of the first Faraday shielding material (116). (Fig. 3; [0033] – [0034])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and provide for the shielding to be covered with an organic, decorative material as taught by Behuniak et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to cover the shielding material with an organic, decorative material in order to protect the integrity of the shielding material and improve the visual aesthetic of the handbag.

Claims 14-15, and 18, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Livne (US 30070142103 A1), in view of Roberts (US 20120114270 A1), and further in view of Dooley et al. (US 20110309121 A1).

	Regarding Claim 14, Livne teaches A handbag (10) comprising:
A shell (10) comprising first and second ends (330a and 330c in Modified Figure 12 below), a front surface (330a in Modified Figure 12 below) that extends between the first and second ends (330a and 330c in Modified Figure 12 below), and at least one movable flap (330) that is movable between an open flap position (as seen in Figs. 11-12) and a closed flap position (wherein Livne teaches that “a flap 330 ensures that objects placed in the complete enclosure shielded compartment 300 are entirely surrounded by shielding material”, and also depicted in Fig. 1),and wherein the first compartment (320) is disposed within the shell (30) and extending between the first and second ends of the shell (330a and 330c in Modified Figure 12 below). (Figs. 1-3, 10-12; [0012], [0028], [0037] - [0039])
 The first compartment (320) comprising a first fabric shield that envelopes the first compartment to provide high attenuation for electromagnetic energy emanated by a device (wherein Livne teaches “can be used to protect devices such as PDA’s or cellphones”) when disposed within the first compartment (wherein Livne teaches a “complete Faraday cage”, and “several different levels of shielding security”). (Figs. 1-3, 10-12; [0012], [0028], [0037] - [0039])
A second compartment (300) with electromagnetic shielding providing medium attenuation for electromagnetic energy emanated by the device when disposed within the electrical enclosure (wherein pocket 300 only provides “line-of-sight” shielding for an electrical device). (Figs. 1-3, 10-12; [0012], [0028], [0037] - [0039])

	Livne does not teach the first compartment comprising a zippered opening extending between the first and second ends of the shell, the zippered opening being structured to enable the first compartment to be selectively unsealed and resealed; or a plurality of front pockets

	Dooley et al. further teaches a zippered opening (14) being structured to enable the first compartment (18) to be selectively unsealed and resealed (wherein Dooley et al. teaches “central pocket can include a closure element 14, one example being a zipper, which allows a user to open and close the central pocket 18 so as to secure items stored therein”), and a plurality of front pockets (26, 28) disposed on the shell front surface (as seen in Fig. 2), the plurality of front pockets (26, 28) each defining an opening facing the at least one flap (32) when the at least one flap (32) is disposed in the closed flap (Fig. 1) position (wherein the openings of pockets 26 and 28 are concealed when flap 32 is closed as seen in Fig. 1), the at least one flap (32) enabling at least one of the plurality of front pocket openings (100 in Modified Figure 2 below) to be accessible from outside the shell when the at least one flap is disposed in the open flap position (wherein the front pockets 26 and 28 would be accessible while the flap 32 is in an open position as seen in Fig. 2), the flap (32) closing off access to at least one of the plurality of front pocket (18) openings (100 in Modified Figure 2 below) from outside the shell when the at least one flap is disposed in the closed flap position (wherein it can be seen in Fig. 1 that the flap closes off access to the plurality of front pockets 26 and 28 as seen in Fig. 1). (Figs. 1-2; [0058], [0060])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, and provide for the zipper, the flap and a plurality of front pockets as a second compartment as taught by Dooley et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated for a zippered enclosure in order for the a user to effectively secure their property within a main compartment, in addition to a plurality of front pockets covered by a flap to function a secondary compartments in order for the user to have conveniently accessible front pockets that can also provide medium electromagnetic protection for an electronic device, without having to access the main enclosure of the handbag.

	Roberts further teaches an attenuation pouch (10) with radio frequencies in the frequency ranges of 1824-894 MHz and/or 1850-1990 MHz (wherein Roberts teaches “Greater than 60 dB from 10MHz to 4000 MHz). (Fig. 4; [0040])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, and provide for the range of attenuation frequencies as provided by Roberts. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a broad range of possible attenuation frequencies in order to accommodate a larger variety of electronic devises requiring adequate electro-magnetic shielding.



    PNG
    media_image1.png
    438
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    421
    507
    media_image2.png
    Greyscale









	Regarding Claim 15, Livne, modified above, teaches all of the elements of the invention described in claim 14 above except; wherein at least another of the plurality of front pockets provides low attenuation for electromagnetic energy emanated by the device when disposed within the at least another of the plurality of front pockets.
	Wherein Livne teaches a pocket having no electromagnetic attenuation (340), and a pocket having a “line of sight” electromagnetic attenuation (300), for energy emanated by the device (wherein Livne teaches “can be used to protect devices such as PDA’s or cellphones”) when disposed within a handbag (10). (Fig. 12; [0039])
	Dooley et al. further teaches a plurality of front pockets (26, 28). (Fig. 2; [0058])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a second low electromagnetic attenuation compartment of a handbag as taught by Livne, modified above, and substitute it for a plurality of front pockets as taught by Dooley et al. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the second low attenuation compartment as taught by Dooley et al., for a plurality of front pockets on the exterior of the bag, in order for the user to conveniently access an electronic device from a separate low attenuation pocket stored in the handbag without having to access the main enclosure of the handbag.

	Regarding Claim 18, Livne, modified above, teaches all of the elements of the invention described in claim 15 above except; wherein the at least one flap is structured to make the zippered opening inaccessible when the at least one flap is moved to the closed position.
	Wherein Livne teaches a flap (20) structured to make an opening (30) inaccessible when the at least one flap (20) is moved to a closed position. (Fig. 1; [0026], [0038])
	Dooley et al. further teaches a flap (32) structured to make a zippered (14) opening (18) inaccessible when the at least one flap (32) is moved to a closed position. (Figs. 1-2; [0057])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and incorporate a zippered opening covered by a flap as taught by Dooley et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a zippered opening in order to further secure the contents of the interior compartment of the handbag.

Claim 16, so far as it is definite, are rejected under 35 U.S.C. 103 as being unpatentable over Livne (US 30070142103 A1), in view of Roberts (US 20120114270 A1), further in view of Dooley et al. (US 20110309121 A1), as applied to claim 15 above, and further in view of Connolly (US 20130047631 A1).

	Regarding Claim 16, Livne, modified above, teaches all of the elements of the invention described in claim 15 above except; wherein the device comprises a mobile phone and each of the first pocket and the plurality of front pockets are dimensioned to accept the mobile phone so that in use, the mobile phone is movable between the first pocket and any of the plurality of front pockets to select between at least three different radio frequency attenuations for radio signals to/from the mobile phone.
	Wherein Livne anticipates the use of three different radio frequency attenuations pockets (300, 320, 340) for radio signals to/from a mobile phone (wherein Livne teaches “The complete enclosure shielded compartment can be used to protect devices such as PDAs and cell phones from unauthorized individuals.” (Fig. 12; [0034, 0039])
	Livne does not teach wherein each of the first pocket and the plurality of front pockets; or where the mobile phone is movable between the first pocket and any of the plurality of front pockets dimensioned to receive a mobile phone, and to select between different radio frequency attenuations for radio signals to/from the mobile phone.
	Regarding the plurality of front pockets, Dooley et al. further teaches a first pocket (18) and a plurality of front pockets (26, 28). (Fig. 2; [0057])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and incorporate a plurality of front pockets as taught by Dooley et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a plurality of front pockets on the exterior of the bag, in order for the user to conveniently access an electronic device from a separate low attenuation pocket stored in the handbag without having to access the main enclosure of the handbag.
	Regarding the same device being movable between pockets, Connolly further teaches where a mobile phone (54) is movable between the first pocket and any of the plurality of pockets (36, 38, 40, 42) dimensioned (wherein Connolly teaches shielding an inserted mobile phone) to receive a mobile phone (54), and to select between different radio frequency attenuations for radio signals to/from the mobile phone (wherein Connolly teaches moving a mobile phone between a fully shielded pocket to a partially shielded pocket.) (Figs. 6-7; [0050], [0053])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and provide for different attenuation factor pockets for the same device as taught by Connolly. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an alternatively higher and lower attenuation factor pockets dimensioned for a mobile phone in order for the user to selectively choose the degree of attenuation they want their mobile phone to be subjected to while it is retained within a handbag.

Claim 17, so far as it is definite, are rejected under 35 U.S.C. 103 as being unpatentable over Livne (US 30070142103 A1), in view of Roberts (US 20120114270 A1), further in view of Dooley et al. (US 20110309121 A1), as applied to claim 15 above, and further in view of Norman (US 20090266724 A1). 

	Regarding Claim 17, Livne, modified above, teaches all of the elements of the invention described in claim 15 above except; wherein the at least one flap has disposed on an inner surface thereof an electromagnetic radiation blocking fabric woven with conductive yarns and imprinted with indicia, the electromagnetic radiation blocking fabric facing the plurality of front pocket openings when the at least one flap is moved to the closed position.
	Wherein Livne teaches a shielded flap (20) for closing an opening (30). (Figs. 1, 11-12; [0026], [0038] – [0039])

	Livne does not teach an electromagnetic radiation blocking fabric woven with conductive yarns; or that the flap is imprinted with indicia; or that the electromagnetic radiation blocking fabric facing is facing a plurality of front pocket openings when the at least one flap is moved to the closed position.

	Regarding the conductive yarns, Roberts further teaches an electromagnetic radiation blocking fabric (22) woven with conductive yarns. (wherein Roberts teaches “the sheets 22 of electromagnetic radiation buffering material are a flexible textile fabric having substantially orthogonally crossing warp threads and weft threads made of spun mixed yarn of stainless-steel fibers and textile fibers.”). (Figs. 1-4; [0038] - [0041])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the flap of the handbag as taught by Livne, modified above, and provide for electromagnetic radiation blocking fabric woven into the interior of a flap with conductive yarn as taught by Roberts. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for electromagnetic radiation blocking fabric woven with conductive yarn on the interior of a flap in order to incorporate a reliable material to attenuate EMF radiation by encapsulating the contents of the shielded compartment with a shielding material. 

	Regarding the flap being imprinted with indicia, Norman further teaches an interior of a flap (2) being imprinted with indicia (wherein Norman teaches “the indicia on the interior face of the flap 2”. (Fig. 2; [0018], [0020])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the flap of the handbag as taught by Livne, and provide for indicia on the interior face of the flap as taught by Norman. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for indicia printed on the interior of a flap in order to provide advertisement for the brand of the handbag.

	Regarding the plurality of front pocket openings being closed by a flap, Dooley et al. further teaches a plurality of front pockets (26, 28), and a flap (32) facing a plurality of front pocket (26, 28) openings (100 in Modified Figure 2 above) when an at least one flap (32) is moved to the closed position (Fig. 1). (Figs. 1-2; [0058], [0060])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the flap of the handbag as taught by Livne, modified above, and provide for a plurality of front pockets, and flap to face the plurality of front pocket openings as taught by Dooley et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the flap to face a plurality of pocket openings in order to effectively close the pocket openings with electromagnetic attenuating material when the flap is in a closed position.


Claim 19, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Livne (US 30070142103 A1) in view of Roberts (US 20120114270 A1), further in view of Dooley et al. (US 20110309121 A1), as applied to claim 15 above, and further in view of Faure (US 5704528 A).

	Regarding Claim 19, Livne, modified above, teaches all of the elements of the invention described in claim 15 above except; further including a pocket defined within an inner surface of the at least one flap.
	Wherein Livne teaches a flap (20). (Figs. 1, 11-12; [0026], [0038] – [0039])
	Faure further teaches a pocket defined within an inner surface (38) of a flap (36). (Wherein Faure teaches the inside of the flap 36, i.e. the side facing the pocket book 38, is preferably provided with a pocket closable by a zipper 78.) (Figs. 2-3, 5; Col. 3, Lines 32-38; Col. 4, Lines 39-48)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Livne, modified above, and provide for a pocket disposed on the interior of a flap as taught by Faure. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a pocket located on the interior of a flap, in order to provide the user with more compartmentalized storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Miller et al. (US 10245808 B2), teaches a handbag with a flap incorporating electromagnetic shielding material.
Judy (US 20190090390 A1), teaches an electromagnetic shielding apparatus.
Gomez (US 20180140063 A1), teaches a cell phone pocket/shield.
Bloomfield (US 20180070693 A1), teaches a bag utilizing electromagnetic shielding.
Schroader (US 7601921 B2), teaches an electromagnetic shielding container.
                                                                                                                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733